Citation Nr: 1225894	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-42 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel








INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied a rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the left lower extremity and mild nephropathy.  The Veteran appealed this decision to the Board, and the case was certified to the Board for appellate review.  

The issue of entitlement to service connection for peripheral artery disease as secondary to the service-connected diabetes mellitus has been raised by the record, and although a notice letter was sent to the Veteran in May 2012, this issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's diabetes mellitus, type II, required oral medication, insulin injections and a restricted diet, but not a regulation of his activities.

2.  The Veteran's diabetes mellitus, type II, has separately rated complications including renal involvement with hypertension, peripheral neuropathy of the lower extremities, and diabetic retinopathy, and a noncompensably rated complication of erectile dysfunction. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent depending on the disability involved, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit, or ask the VA to obtain, that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in April 2008.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the RO in June 2008.  

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including private treatment records, service treatment records, and VA examination reports.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded VA examination with respect to his claim for a rating in excess of 20 percent for diabetes mellitus, type II.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2008 and February 2012 VA examination reports are adequate.  Both examiners conducted an examination, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. at 509. 

Under Diagnostic Code 7913, a 20 percent rating is warranted when diabetes mellitus, type II, requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Id.  Diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Id. Diabetes mellitus, type II, requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  Id.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Service connection for diabetes mellitus was established in an August 2001 rating decision.  A 20 percent rating was assigned.  In April 2008, the Veteran filed the instant claim for an increased rating for his service-connected diabetes mellitus.  In the June 2008 rating decision on appeal, the RO continued the 20 percent rating for the service-connected diabetes mellitus with peripheral neuropathy of the left lower extremity and mild nephropathy.  Subsequently, in an April 2012 rating decision, the RO granted an increased rating of 30 percent for diabetic nephropathy with hypertension, increased the rating for peripheral neuropathy of the left lower extremity to 10 percent, and granted service connection for peripheral neuropathy of the right lower extremity, which was assigned a 10 percent disability rating, and Wolff Parkinson White Syndrome, which was assigned a noncompensable rating.  Service connection is also in effect for bilateral diabetic retinopathy, associated with diabetes mellitus, with a 10 percent rating assigned from May 21, 1997.  Additionally, service connection is in effect for erectile dysfunction, associated with diabetes mellitus, which is evaluated as noncompensable from April 17, 2008.

A February 2008 private treatment record reveals that the Veteran was to begin on insulin, and continue Metformin and Glyburide.  He was encouraged to discontinue cheese as part of his diet.  It was noted that he understood carbohydrates but had not had any dietary education for a long time.  

A May 2008 VA examination report indicated that the Veteran has never had any significant reactions in terms of ketoacidosis or hypoglycemic reactions, nor had he ever been hospitalized for such.  His diet was reported as restricted.  However, the examiner reported that he had no restrictions, such as avoiding strenuous activity to prevent hypoglycemic reactions.  The Veteran was taking Metformin and Glyburide, and he took insulin.  He visited his physician for care of his diabetes every three months.  He denied anal purities, but stated that he had experienced some loss of strength in the past year.  He had symptoms of diabetic retinopathy.  He denied any history of cardiovascular problems, cerebrovascular problems, or peripheral vascular problems.  However, he endorsed problems with hypertension.  He had erectile dysfunction but denied bladder functional impairment.  Physical examination revealed no evidence of diabetic retinopathy.  Auscultation of the right and left common carotid arteries failed to reveal bruits.  The lungs were clear and auscultation of the heart revealed normal rate and rhythm.  No clicks, murmurs, arrhythmias or rubs were heard.  Evaluation of the peripheral vasculature revealed those vessels tested in the lower extremities appeared to be of acceptable quality.  The femoral arteries and popliteal arteries were approximately 2/4+, however, and the dorsalis pedis and posterior tibialis arteries were about 1/4+.  There was no evidence of dependent edema in either extremity.  Skin examination was normal, as was the remainder of the examination.  

Another May 2008 VA examination reported that the Veteran's erectile dysfunction first became noticeable about five years earlier.  At first, it was intermittent.  However, it had become permanent in the past six months.  He tried Viagra, but he discontinued it for fear of adverse effects.  After examination, the examiner diagnosed erectile dysfunction due to diabetes mellitus and peripheral neuropathy involving the left great toe, secondary to diabetes mellitus.  

Another May 2008 VA genitourinary examination report revealed that the Veteran denied symptoms of lethargy, weakness, anorexia, weight loss, or weight gain.  He stated that he used the bathroom about three to four times a day and about two to three times at night.  He denied any history of hesitancy or difficulty in starting the stream.   He also denied history of surgery on any part of the genitourinary tract.  He indicated that he had erectile dysfunction from his diabetes mellitus.  He denied history of urinary tract infections, renal colic, bladder stones, or acute nephritis.  He had never been hospitalized for any of these conditions either.  There had never been any history or suggestion of malignancy.  Physical examination revealed no pain or tenderness on palpation of the suprapubic area.  Examination of the external genitalia revealed normal external male genitalia, without palpable tenderness, swelling or nodularity in either testicle.  Digital rectal examination revealed that the prostate gland was normal, without palpable mass or hardness.  The diagnosis was erectile dysfunction due to diabetes mellitus.  

A September 2008 email from the Veteran to his employer requests that he be permitted to work at home because it would help eliminate his commute time, which limited his exercise regimen, and it would better accommodate his diet restrictions.  

A June 2009 private treatment record indicates that the Veteran's blood sugars were acceptable, but still suboptimal.  His weight was noted to be fairly stable.  It was also noted that the Veteran took Metformin and insulin.  A September 2009 private treatment record found that the Veteran had to discontinue his Metformin after June 2009 because his liver enzyme was running high.  He was still on insulin.  The Veteran's diabetes was only controlled by insulin.  Private treatment records from 2008 focus on restricted diet and carbohydrate counting as another means of controlling the Veteran's diabetes, in addition to medication and insulin.

A December 2010 VA examination report for heart disabilities indicated that the Veteran was then currently unemployed.  

A November 2011 letter from a private physician reported that since the Veteran was seen in the past year, he exercises on a stationary bicycle at home.  

The February 2012 VA examination report notes that the Veteran was initially diagnosed with diabetes mellitus in the late 1990s.  The sc sc diabetes was managed by restricted diet and more than one injection of insulin each day.  It was specifically noted that the Veteran's diabetes mellitus did not require regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  The Veteran had not been hospitalized for an episode of ketoacidosis or hypoglycemia in the past 12 months.  He had not had progressive unintentional weight loss attributable to diabetes mellitus, nor had he had progressive loss of strength attributable to diabetes mellitus.  The Veteran had diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, and diabetic retinopathy, as well as erectile dysfunction and a cardiac condition as a result of his diabetes.  Due to the Veteran's ischemic heart disease, he was instructed to avoid strenuous physical labor in extremes of temperature, such as shoveling show.  It was noted that the Veteran's ischemic heart disease was caused by or the result of coronary artery disease and diabetes.  The diagnosis of Wolff Parkinson White Syndrome was of an unknown etiology, but was not due to coronary artery disease.  

The February 2012 examination report also indicated that the Veteran was diagnosed with erectile dysfunction.  He did not take continuous medication for this disorder.  The Veteran had no voiding dysfunction, he had not had an orchiectomy, and he did not have a history of recurrent symptomatic urinary tract or kidney infections.  It was reported that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication.  He did not have retrograde ejaculation, nor did he have a history of chronic epididymitis, epididymo-orchitis, or prostratitis.  Physical examination of the penis, testes, and epididymis was normal.  The prostate was not examined.  There was no evidence of a benign or malignant neoplasm or metastases.  The examiner opined that the Veteran's erectile dysfunction did not have any impact on his ability to work.  

As discussed above, the Veteran's service-connected diabetes mellitus, type II, has been assigned a 20 percent rating throughout the pendency of this appeal.  In order for an increased rating to be granted, the evidence of record must demonstrate that his diabetes required insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board finds that the evidence of record amply demonstrates that the Veteran required medication since the late 1990s, insulin injections beginning in 2008, and that his diet was restricted throughout the pendency of this appeal.  "Regulation of activities" is defined in Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities.  Throughout the course of this appeal, the medical evidence reflects that the Veteran consistently denied a regulation of his activities.  Indeed, during the May 2008 and February 2012 VA examinations, the Veteran indicated that he had not been restricted in any of his activities.  The medical evidence specifically found the the Veteran's diabetes mellitus did not require a regulation of his activities.  Thus, the Board finds a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted for any definable period during the pendency of this appeal.  See Hart, 21 Vet. App. at 509. 

Pursuant to Note 1 under Diagnostic Code 7913, the Board must also assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  The evidence of record demonstrates that in an April 2012 rating decision, the RO granted an increased rating of 30 percent for diabetic nephropathy with hypertension, an increased rating of 10 percent for peripheral neuropathy of the left lower extremity, and service connection for peripheral neuropathy of the right lower extremity.  The Veteran has not filed a notice of disagreement with this rating decision.  He is also separately rated as 10 percent disabling for bilateral diabetic retinopathy.  As such, the only remaining noncompensable complication of the Veteran's diabetes mellitus is erectile dysfunction. 

For the Veteran's erectile dysfunction to be assigned a compensable evaluation, the evidence of record must demonstrate removal of half or more of his penis; removal of glans; or a penile deformity.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522 (2011).  Based on a longitudinal review of the Veteran's claims file, the Board finds that the Veteran's erectile dysfunction was not manifested by removal of half or more of his penis; removal of glans; or a penile deformity.  As such, the Veteran's erectile dysfunction is a noncompensable complication that is considered part of the already assigned 20 percent rating for his service-connected diabetes mellitus, type II.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Moreover, the Veteran has been awarded special monthly compensation based upon loss of use of a creative organ as a result of his erectile dysfunction.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2011).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's service-connected diabetes mellitus, type II, is evaluated as an endocrine system disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's diabetes mellitus, type II, requires medication, insulin injections and a restricted diet, but not a regulation of his activities, as well as the noncompensable complication of erectile dysfunction and other separately compensably rated complications.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent rating.  Ratings in excess of 20 percent are provided for certain manifestations and treatment of diabetes mellitus, type II, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749(1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an evaluation in excess of the 20 percent rating assigned to for the service-connected diabetes mellitus, type II, throughout the pendency of the appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509. 


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



REMAND

In his November 2010 VA Form-9 and the January 2010 letter of resignation he submitted to his employer, the Veteran has alleged that he is unemployable due to his diabetes mellitus.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication. 

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2011). 

Therefore, the RO should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU, as well as include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities, specifically including his diabetes mellitus and any complications thereof.  Thereafter, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  The RO must provide the Veteran with a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the results of the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities acting alone or in concert preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  After the above actions have been completed, the RO must provide an initial adjudication of the claim of entitlement to TDIU.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  

6.  After the above actions have been completed, if the Veteran's claim for entitlement to TDIU remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


